 1                 SUPPLEMENTAL AFFIDAVIT OF EDWARD SZENDREY
 2 I, EDWARD SZENDREY, do hereby declare:

 3 1.   I, Edward Szendrey, declare under penalty of perjury under the laws of the State of

 4      California that the foregoing is true and correct and as to the matters stated upon.

 5 2.   I am licensed by the State of California as a Private Investigator. I have been investigating

 6      the Siskiyou County water issues and their impact on the community of Mount Shasta Vista

 7      since August 14, 2020.

 8 3.   I previously submitted declarations to the court regarding this case.

 9 4.   Siskiyou County asserts water truck owner/operators simply have to obtain a permit from

10      the county in order to provide water to Hmong people to meet their basic living needs. The

11      process is not as simple as the county asserts.

12 5.   I obtained a copy of the County of Siskiyou, Department of Public Works, Special Use

13      Form    Water Tender Permit. The permit allows a water tender to provide water to a

14      specific destination for a stated purpose, on restricted roads.

15 6.   County ordinances, however, require the individuals providing water to the water truck

16      owner/operators to have a permit for groundwater extraction off-site from another county

17      department.

18 7.   I obtained a copy of the County of Siskiyou, Community Development Department,

19      Application for Groundwater Extraction for Use Off-Site. (See Application for

20      Groundwater Extraction, attached here as Exhibit A) The application is a four page
21      document which requires a property owner to designate the parcel from which water is

22      extracted and the parcel to which water is to be delivered and the owner of that parcel. The

23      person receiving the water must be a property owner.

24 8.   The vehicle delivering the water must also be identified in the application. The application

25      does not provide for water to be delivered to other parcels by any other vehicle. The

26      purpose of the use of the groundwater is required to be specified.

27 9.   Page 3 of the application requires the property owner extracting the groundwater and the
28      property owner receiving the water to declare under the penalty of perjury the permit is

        sought incidental to a lawful activity and not
                                                    1 to aid in the cultivation of cannabis.

                          SUPPLEMENTAL AFFIDAVIT OF EDWARD SZENDREY
                            DILEVON LO et al. v. COUNTY OF SISKIYOU et al.
 1 10. Page 4 is a Supplemental Information Sheet. It appears to allow additional property owners

 2       to receive water after the initial permit has been issued.

 3 11. In other words, in addition to the Water Tender Permit, the water truck owner/operator must

 4       also have an agreement with a permitted property owner that specifies which parcels and

 5       parcel owners the water is to be distributed to. The permitted property owner must have a

 6       separate permit for each water truck owner/operator he or she provides groundwater to.

 7 12. In a practical sense, to provide sufficient water for several thousand people and their

 8       animals and vegetable crops, it would take numerous permits to provide water to the Mount

 9       Shasta Vista subdivision.

10 13. I have spoken with residents of the Mount Shasta Vista subdivision who fear providing

11       owner and parcel information would open them up to warrantless inspection by the

12       county. They further expressed concern that without a specific waiver, the property owner

13       would be in violation for providing water that was being sent to another parcel. Another

14       concern was possibly facing civil liability if anyone suffered harm getting water from them.

15 14. Because the water truck owner operators would have to traverse County Road A12 to

16       service the Mount Shasta Vista subdivision, they would be subject to continuous law

17       enforcement detentions and inspections of their vehicles.

18 15. On June 24, 2021, I contacted Siskiyou County Supervisor Michael Kobseff and Siskiyou

19       County Sheriff Jeremiah LaRue by e-mail attempting to establish a dialog between the

20       County and the Hmong residents of Mount Shasta Vista subdivision on the subject of water.
21       In my request, I proposed the County set up water distribution centers at the fire stations

22       near Mount Shasta Vista, in order to address the immediate concern of lack of water for

23       personal use, for animals, and for growing vegetables. I understand the local fire stations

24       have water tanks. I informed Kobseff and LaRue in my emails that not all the people

25       affected by the new water restrictions grow cannabis, and that the residents of Mount Shasta

26       Vista have no place to go to get water, much less get it legally, and that if someone with a

27       well fills a bottle for their neighbor, they are in violation of the ordinance. I informed
28       Kobseff and LaRue that many people in the Shasta Vista subdivision are desperate for

         water, and that there is a great humanitarian2 need that should be addressed. I did not

                           SUPPLEMENTAL AFFIDAVIT OF EDWARD SZENDREY
                             DILEVON LO et al. v. COUNTY OF SISKIYOU et al.
 1       receive a reply from either Mr. Kobseff or Sheriff LaRue. True and correct copies of the

 2       emails that I sent to Mr. Kobseff and Sheriff Larue are attached hereto as Exhibit B.

 3 16. At the Siskiyou County Board of Supervisors meeting, on July 26, 2021, at which I was

 4       present, Siskiyou County counsel proposed amendments to the water truck ordinance,

 5       attached here as Exhibit C, suggesting that any application for a water truck permit would

 6       potentially require the recipients of the water to give up their privacy rights. The proposed

 7       amendments state, in part: In issuing permits, the Siskiyou County Community

 8       Development Department, Environmental Health Division may require proof from

 9       applicants that they possess any needed permits or licenses for the purported use for which

10       water is being delivered and investigate whether a parcel to which water will be delivered

11       may legally conduct the activity for which the delivery is being made (emphasis added).

12       Exhibit C, at p. 2, § 3-4.1504(b).

13 17. Attached hereto as Exhibit D is a true and correct copy of a photograph of a T-shirt that I

14       have determined is being sold in Siskiyou County to celebrate the Siskiyou County Sheriff

15       and his bulldozing of properties in Hmong communities.

16 18. Attached hereto as Exhibit E is a true and correct copy of a letter that I sent to Congressman

17       Doug LaMalfa on June 23, 2021, advising him of the humanitarian crisis that is developing

18       in the Mount Shasta Vista subdivision as a result of Siskiyou County outlawing water trucks

19       from servicing the subdivision, and requesting that he encourage the County to address the

20       immediate concern for water for the basic needs of the people living in the subdivision.
21 19. On Monday, June 28, 2021, I received a call at 2:24 PM from Siskiyou County farmer Steve

22       Griset advising me the Lava Fire was entering the Mount Shasta Vista subdivision. Griset

23       informed me, however, that Cal Fire units were lined up on County Road A12 and not

24       entering the subdivision. Mr. Griset informed me he was opening his well for the Hmong

25       water trucks to get water. He said he could only fill one truck at time because someone had

26       removed a valve from his second line. At 2:27 PM I received a call from Ntshuab Yaj who

27       advised me she would join Mr. Griset in coordinating the efforts of the water trucks. I
28       received an unconfirmed report the water truck drivers were being ordered to evacuate the

         subdivision along with the other residents. 3

                           SUPPLEMENTAL AFFIDAVIT OF EDWARD SZENDREY
                             DILEVON LO et al. v. COUNTY OF SISKIYOU et al.
 1 20. On Tuesday, June 29, 2021, I received a call at 8:50 AM from Mr. Griset who advised me

 2       that the power to the Mount Shasta Vista area was shut off around 2:00 AM which left him

 3       unable to continue pumping water to the trucks. Shortly after 9:00 AM, Mai Yang showed

 4       me a video recording of a Siskiyou County Deputy Sheriff speaking with Hmong persons.

 5       The Deputy stated that Cal Fire would not enter the subdivision unless all the Hmong

 6       evacuated. My wife Georgie Szendrey and I entered the Mount Shasta Vista Subdivision to

 7       observe the firefighting efforts to put out what is called the Lava Fire. We were driven

 8       through the area by Hmong residents of the subdivision. I observed areas within the

 9       subdivision to be burned and other areas that had not been affected by the fire. I observed

10       Hmong residents putting out small fires with buckets of water, throwing dirt on burning

11       trees, and dowsing spot fires with water from water trucks. I overheard cell phone

12       communications where the Hmong were coordinating their firefighting efforts. We spoke

13       with residents who had been up for over twenty-four hours fighting the fires. Our escorts

14       made frequent stops to assist others in putting out spot fires. Several water trucks were

15       involved in coordinated efforts to put out flare ups. In the two hours we were in the

16       subdivision, I observed approximately thirty separate efforts to extinguish flare ups by the

17       Hmong citizens. I observed where homes had been saved. I also observed a number of

18       cannabis grows that had been destroyed. The Hmong made no effort to save the

19       grows. Attached hereto as Exhibit F are true and correct copies of photographs that my wife

20       took while I was with her in the Shasta Vista subdivision while the Lava Fire was burning.
21 21. At around 1:45 PM, I observed three Cal Fire Units at the home of Russel Mathis. It should

22       be noted I know Mr. Mathis to be Anglo/Asian in ancestry. His appearance is Caucasian. I

23       called Mr. Mathis and he informed me he had evacuated the night before, but returned in the

24       morning and was allowed to return to his home with Cal Fire. For the next hour we traveled

25       through many areas within the subdivision observing the efforts by the Hmong to put out

26       the fire. At 2:50 PM I observed two Cal Fire engines with crews engaged in what appeared

27       to be addressing an area that was still smoldering. At 2:55 PM, I observed five or six Cal
28       Fire units stagged on Mt. Shasta Vista Road. They were not engaged in any active

         firefighting effort. My wife Geogie Szendrey
                                                   4 took photographs in my presence (see Exhibit

                           SUPPLEMENTAL AFFIDAVIT OF EDWARD SZENDREY
                             DILEVON LO et al. v. COUNTY OF SISKIYOU et al.
 1       F). I later spoke with local resident Darren Duck who lives on County Road A12 near the

 2       entrance to the Mount Shasta Vista subdivision. He advised me that on June 28, 2021, Cal

 3       Fire trucks were lined up on County Road A12 but were not entering the

 4       subdivision. However, he did observe Cal Fire units entering the subdivision on this day. I

 5       was informed Hmong water truck drivers had been prevented from coming into the area by

 6       deputies stationed at County Road A12 and Big Springs Road. At approximately 4:00 PM, I

 7       contacted a Siskiyou County Deputy Sheriff who was stationed at that location. He advised

 8       me that unless the truck drivers had a permit from Cal Fire they would not be let in. He

 9       advised me that the drivers would have to go to the Cal Fire command center in Weed to

10       obtain the permit.

11 22. On June 30, 2021, Mr. Griset advised me power had been restored to west of him but not to

12       his farm, the Ellison Farm, and the Shasta Vista Subdivision. He stated he could not believe

13       the two irrigators who were in litigation with the county were the only ones without power

14       at that time.

15 23. On July 1, 2021, at approximately 4:30 PM, Mr. Griset advised me the power was back on.

16       He stated he       ad     a    da            a        ac         a        a   a         Ca F

17       to fight the fire. He stated he was willing to fill the Cal Fire trucks and was wanting to get

18       that message to them. After several unsuccessful attempts to reach Cal Fire by phone I was

19       able to connect with a dispatcher at the City of Weed Police Department. The dispatcher

20       told me she had direct contact with Cal Fire and would pass on the message. I learned from
21       a reliable source the message was also given to the public information officer of Cal Fire.

22       24.           On July 6, 2021 I spoke with Shannon Spencer of the Ellison Farm. She stated

23             E           ad    ad a        a            Ca F      . S       ad           ,a      a       Ca
24
         Fire, who had received water in the past, told her he was told by a Deputy Sheriff not to get
25
           a                E          . Ca F    dd        c                       Deputy Sheriff and serviced
26
                   c               E             .
27
28 25. Based on my investigation, the Grisets and Ellisons wells are two of the highest producing
       wells in Siskiyou County. Both are in close proximity to the Lava Fire. Both have been a
                                                 5

                                SUPPLEMENTAL AFFIDAVIT OF EDWARD SZENDREY
                                  DILEVON LO et al. v. COUNTY OF SISKIYOU et al.
 1        target of Siskiy      C            a       d a c       a da   c          a                 c    .

 2        As of the date of this affidavit, Cal Fire has not taken either of them up on the offer of water

 3        to help fight the local fires.

 4 26.      As of the date of this affidavit Cal Fire has not taken Mr. Griset up on the offer of water

 5              to help fight the local fires.
 6
     27. On July 6, 2021, I met with Bao Kelly Xiong and interviewed her regarding her vehicle
 7
          being seized when she was transporting water to her home on June, 18, 2021. Ms. Xiong
 8
          lives in the Mount Shasta Vista subdivision of Siskiyou County. Ms. Xiong stated she is 54
 9
          or 56 years old, she is not sure. She lives alone and her only income is that provided to her
10
          by her children.
11
     28. Ms. Xiong stated since the restrictions on water have been imposed for residents in the
12
          Mount Shasta Vista subdivision she has had to beg and borrow water to meet her personal
13
          needs. On the night of June 18, 2021, she went to a friends for water. She stated she has
14
          two orange containers she normally uses to transport water in her pickup truck. She does
15
          not know exactly how many gallons of water they collectively hold but her friends told her
16
          it is less than 100 gallons, and she could carry more. Based on what her friends told her she
17
          bought what she described as a 30-gallon black trash barrel which she also filled with water.
18
          Ms. Xiong said she had two medium sized ice chests which she decided to fill with water as
19
          well. She had no idea exactly how much water she had.
20
     29. That evening at 9:00 PM, Lake Shastina Police Officer M. Yates, #408, stopped her on Big
21
          Springs Road. She stated the officer asked her for her drivers license and insurance. He
22
          told her she was over the limit of water allowed. She said she offered to dump the excess
23
            a     . M .X          a d            c    d                      c         a         .
24
     30. Ms. Xiong stated after exiting her vehicle the officer had her sit in the back of his patrol car.
25
          The door was locked. After she was placed in the back of the patrol car the officer searched
26
          her vehicle. He removed a small suitcase and her purse from the vehicle. She said he then
27
          searched through the suitcase which contained her traditional Hmong costume and silver
28
          neckless. He then opened up her purse and searched it.
                                                             6

                                SUPPLEMENTAL AFFIDAVIT OF EDWARD SZENDREY
                                  DILEVON LO et al. v. COUNTY OF SISKIYOU et al.
 1 31. The officer then had a tow truck come and tow her vehicle away. She said she had some

 2       cooking utensils and other things she recently purchased inside the vehicle. Her keys to her

 3       home were also on the key ring which was in the vehicle. The title to her property was also

 4       in the vehicle.

 5 32. Officer Yates issued her a citation for a violation of Siskiyou County Ordinance 3-4-1501,

 6       Carrying more than 100 gallons of water on Big Springs Road. The citation noticed her to

 7       appear in court on August 10, 2021. He also issued her a property receipt for her vehicle. It

 8       should be noted the property receipt does not mention the water containers or their capacity.

 9 33. Ms. Xiong stated that while sitting in the back of the patrol car her heart started beating fast.

10       After the officer let her out of the patrol car her heart continued to beat fast, she started

11       feeling chest pains, and suffered cramps in her arms and legs. She said she pounded on the

12           c     window asking for help. Officer Yates told her not to be scared as he was not

13       going to arrest her. The officer did call for fire rescue and an ambulance which arrived.

14       They offered to take her to a hospital, but she declined. The nurse told the officer Ms.

15       Xiong was probably scared. Ms. Xiong said the firemen remained with her until her

16       daughter, True Lee could arrive to take her home. She stated she was unable to eat for a

17       week after the incident. She stated she has never been in trouble with law enforcement

18       before. Ms. Xiong stated her vehicle was her only mode of transportation. Ms. Xiong has

19       a language barrier. He primary language is Hmong. She stated she understood about 80%

20       of what the officer said.
21 34. Ms. Xiong was born at the military headquarters of the U.S. Secret War in Long Chiang,

22       Laos. Her father was a soldier in the U. S. Secret Army. Her mother passed away when she

23       was five or six years old. She fled with her father and they lived in the jungle. In 1979 they

24       crossed the Mekong River into Thailand on a long raft. She said they were very poor and

25       lived alongside of the river for some time before being taken to the refugee camp at Ban

26       Vanai. She attended high school in Ban Vanai where she met her husband. She was

27       thirteen and her husband was sixteen when they got married. They lied about their age so
28       they could qualify to go to the United States. In June of 1984 they came to the U.S. and

         settled in Rochester, Minnesota. She lived 7in Arkansas for nine years then moved to

                           SUPPLEMENTAL AFFIDAVIT OF EDWARD SZENDREY
                             DILEVON LO et al. v. COUNTY OF SISKIYOU et al.
 1       Sacramento, California. Four years ago, she divorced her husband and purchased property

 2       in Mount Shasta Subdivision.

 3 35. On Tuesday, July 6, 2021, I received a phone call from Mee Vang asking me to come see

 4       her property which suffered damage in the Lava Fire. I met with Mee Vang, her husband

 5       Vang Vang, son Brandon Yang, and Daughter in Law Gao Lor at 13554 Heinzelman Road

 6       which is located in the Mount Shasta Vista subdivision. Located on the property is a triple

 7       wide modular home which appeared to be in the process of being installed on the property.

 8       The home did not appear to have suffered fire damage, however the area surrounding the

 9       house had sever fire damage. In addition to trees and vegetation I observed the remains of

10       what appeared to be the top of a well, and air conditioner, and two large water tanks

11       destroyed by the fire.

12 36. I also observed a what appeared to be a small dwelling, a number of out buildings,

13       appliances, and furniture to be completely destroyed by fire. I observed an open shipping

14       container which was damaged in the fire as well.

15 37. Brandon Yang said he spent his life savings on the triple wide modular home. He described

16       the fact it came out of the fire with no real damage as a miracle. He said the home was

17       moved onto the property only three weeks earlier. He is in the process of finishing the

18       installation. Gao Lor stated the storage container was full of new furniture and appliances

19       which were destroyed in the fire. She also pointed out the well and stated the pressure tank,

20       pump controls, and filter were destroyed in the fire.
21 38. Mee Vang and Vang Vang pointed out the remains of the temporary dwelling in which they

22       were living. They said all their possessions were destroyed.

23 39. Brandon Yang lamented that it was not far from his home Hmong water trucks were

24              db S           d        a d    a         d              . H b                    ad

25       been prevented from fighting the fire his possessions would not have been lost.

26 40. Attached hereto as Exhibit G are true and correct copies of photographs that my wife took

27       in my presence in connection with my interview with Mee Vang and her family regarding
28       their loss from the fire.

                                                     8

                            SUPPLEMENTAL AFFIDAVIT OF EDWARD SZENDREY
                              DILEVON LO et al. v. COUNTY OF SISKIYOU et al.
 1 41. On July 8, 2021, I interviewed Zurg Xiong, age thirty-three, by phone. At the time of my

 2       interview, Zurg had stationed himself in front of the Siskiyou County Courthouse in Yreka,

 3       California, and was on the third day of a hunger strike. Zurg is protesting Siskiyou

 4       C                  to the Hmong population of the Mount Shasta Vista Subdivision.

 5 42. I asked Zurg what his purpose was of going on a hunger strike. H             d; A a

 6       small minority group, even among the majority Asian group, our voice has been silenced by

 7       the local government here. The Board of Supervisors and the specially appointed, not

 8       elected, Sheriff LaRue, have been spreading propaganda and rumor. And they killed one of

 9       our brothers. And it's the killing of our Hmong brother. He's not my brother, but he's our

10       brother. I don't even know his name and I don't even know his face. But that murder was the

11       culmination of the escalation of tensions between our small Asian community and the wider

12       predominantly white community. These tensions have been actively stoked, encouraged

13       and maybe even unofficially directed by the local government. We have seen threats of

14       mass arson, domestic terrorism from locals like there are on Siskiyou County Sheriff's

15       Office, Facebook page. They've been using vigilante volunteers, many of them I suspect are

16       white supremacists. Anti-Asian groups from Washington and Oregon to come in, come to

17       our private roads and destroy our private property, unconstitutional acts. And this all started

18       from LaRue being appointed and saying, look, go after the water. Now, I don't know about

19       you, but a specially appointed Sheriff in a position of such power by a Board of supervisors,

20       five or six people who says go after the water. That sounds like a tyrannical, despotic future
21       to me. It's a government overreach. And I honestly believe it's an unconstitutional attack on

22       human rights. And they initiated all of this because of that. So the tension started when that

23       happened. And then we had a protest a few months ago. When we went marching, I actually

24       said in my speech. I said they're going to go after the water. They're going to burn us out

25       because they've been threatening to burn us out. And then one of the police officers are

26       going to shoot us dead because of the tensions are so high. And that's exactly what

27       happened. And that happened at the same time. And they're lying about it. They're lying
28       about it because they know that they control the media here, the local media. They control

         the newspapers, and they know that our people
                                                  9 we're so small, even among the Asian

                           SUPPLEMENTAL AFFIDAVIT OF EDWARD SZENDREY
                             DILEVON LO et al. v. COUNTY OF SISKIYOU et al.
 1       minorities. And we have no money. We have no political clout. We have no media contacts.

 2       So the only thing I can do as a young leader for my people is to go on a hunger strike, the

 3       most extreme form of nonviolent protest, to get our voice across, to get our side of the story

 4       and to give us a platform. And I want to show the people who have been propagandized,

 5       who've been lied to, that I am somebody that they didn't take seriously and I am somebody

 6       who is willing to die to tell the truth. Compare that to somebody like a specially appointed

 7       unelected official, like La Rue and the Board of Supervisors of Siskiyou County who have

 8       had an iron grip on this county for centuries. That's why I'm doing it. That's why I'm on

 9       hunger strike. And I told these people I'm prepared to die in front of the American

10       courthouse just to prove the point that this is not justice.

11 43. Zurg stated he has lived in Mount Shasta Vista Subdivision for nine months I asked him to

12       take me step by step how things built up that brought him to his hunger strike. He replied:

13        So like I said, the Board of Supervisors and Sheriff LaRue, they come together and

14       conspiracy to deny us the right to transportation of water because they know we don't have

15       wells out there. They legally attacked the local ranches. Well, a well that we used as a

16       community a communal well. They've their water, their water ban. The ordinance

17       specifically targets the road surrounding our community. So I'm not, that's not hyperbole,

18       When I say that they stopped water from our area, they literally named the streets, the

19       streets surrounding our subdivision as the streets that you can't get water delivery and you

20       can't have water over ninety nine gallons or one hundred gallons. Six, seven showers worth
21       of water. And if you do, you're going to get hunted down by the Sheriffs, the Sheriff's

22       Office, like an animal. And when the water ban went into effect, if you go on to the sheriff

23       page, they were galvanizing locals to become vigilantes and to assail any Asian person who

24       might have water. They closed off all the public areas where you can get water like the

25       springs in Shasta City. They wait there and they took the Asian people. I've seen police

26       squad cars at our local Hmong store waiting to ticket us if we have anything more than

27       ninety-nine gallons of water. So this buildup of tension, this unconstitutional,
28       discriminatory act of government against our people already raise the stakes and raise the

         tensions. Not only that, they've galvanized the
                                                     10 community who already hates us, who have

                            SUPPLEMENTAL AFFIDAVIT OF EDWARD SZENDREY
                              DILEVON LO et al. v. COUNTY OF SISKIYOU et al.
 1       dehumanized us to take action and to say, hey, we can do this and we'll get off scot free

 2       because the Sheriff's county, the Sheriff's Office isn't going to do anything about it. They're

 3       going to turn a blind eye. And like I said, maybe they're the ones actively encouraging this.

 4       So we've had threats of arson. They took away our water and they've had locals who aren't

 5       even officially police or anything like that come into our area. I've had one of my friends,

 6       colleagues, he actually went to a Patriot meeting and they admitted that they went to our

 7       private properties and our private roads and the local D.A. congratulated them for their

 8       courage. So we've been assailed by the local community, not the whole community, the

 9       community who would be against us even if tomatoes are being grown in there. They

10       believe that they have the full support of the tyrannical, despotic local government, Board of

11       Supervisors and Sheriff LaRue. So they've been empowered to victimize us with violence.

12       So when the fire came and we saw that the emergency services, Cal Fire, Siskiyou sheriff,

13       weren't going to protect our property, we knew they weren't going to protect us. We've been

14       predicting that they were going to try to burn us out the way they burned down Chinatown

15       one hundred years ago. We went back and we fought the fire to protect our own

16       community, protect our own people. And as a result, they killed one of our people. And this,

17       like I said, is a culmination of all the escalation perpetuated by the local government, the

18       local tyrannical, almost dictator shit like Board of Supervisors and sheriff's office. And I

19       want people to know that this is what happened. LaRue and the Board of Supervisors, like I

20       want to reiterate, they think that they have a monopoly on the media and they think that we
21       are voiceless pe     .B      a'         I'     d                         .

22 44. I asked Zurg if he has had any contact with the local authorities. Z               d: I d d      a

23       with the Sheriff deputies here who are in charge of the security of their new extravagant

24       courthouse. But it's just been a conversation, a pleasant conversation about my rights and

25       what I can and can't do on this property. But in terms of like official people from the city or

26       the county, no, nobody's contacted me and I think they're probably scared to contact me.

27 45. I noted this was the third day of his hunger strike which stated this past Tuesday after the
28       B ad      S                       . Z          d d: Y a . U         c ally, though, I started the

         day before that event in preparation, but officially.
                                                     11        Officially.

                            SUPPLEMENTAL AFFIDAVIT OF EDWARD SZENDREY
                              DILEVON LO et al. v. COUNTY OF SISKIYOU et al.
 1 46. I a     d                      a     d       . H         d: I'   d           d. W ac a       ad    b c

 2       health come here because they were notified that I was on a hunger strike. So they called in

 3       two nurses to check on my vitals. Pulse is good. Heartbeat good. Blood pressure's pretty

 4       high. It's one hundred fifty over one hundred. I'll give you that. And then I was sitting in the

 5       sun all day, so my temperature was about one hundred and two. But it was just it was like

 6       an external reading. It wasn't like in my mouth or anything. And I don't have any like

 7       feelings of illness or anything. And I don't have any signs of any sort of mental illness. I'm

 8       very cognizant. I'm very aware of what's going on. They can't diminish what I'm doing. I

 9       call it mental health issue. It's it's a                           .

10 47. I             d ab   a             daa              a    a   c       d. Z       a d: I'     ad a

11       interviews with local news stations. Is that what you're talking about? I mean, right, I've had

12       a few interviews with local media from maybe like the big cities in Oregon, like Medford.

13       I've had independent people come, the independent news people from Sacramento, from

14       he's public in public health and everything's public record. He came and he discussed with

15       me and he asked me if I could if he could share my details and information with other

16       outlets. I said, yes, sure. That the whole point is to get coverage. That's right. Yeah. No

17       national news, but it's only day three. We'll wait until                  , 30.

18 48. I asked if he had a cell phone of his own. Zurg stated he broke his phone fighting the fire

19       and is using his mother s.

20 49. I             d ab         b             d                       . Z        a d: T a '        I'   a
21       exhausted. I fought that fire all week with my brothers and sisters. Like I have witnesses to

22       show that I was there fighting nonstop. We were exhausted. You couldn't sleep because of

23       the fire.

24 50. I a     d            a                             . H       d N ,Idd '             a     operty. We

25       were one of the lucky ones. The fortunate ones. Y a .

26 51. On July 10. 2021, I spoke with Mike Sousa by phone. Mr. Sousa owns Mike Sousa

27       Transport, and services the agricultural and commercial communities. He has been in the
28       trucking business for twenty years. For much of the last five years, a large portion of his

         business has been hauling water in his commercial
                                                   12      water tender.

                                SUPPLEMENTAL AFFIDAVIT OF EDWARD SZENDREY
                                  DILEVON LO et al. v. COUNTY OF SISKIYOU et al.
 1 52. Mr. Sousa stated he has to have a permit to haul water, the person who receives the water

 2       has to have a permit, and wherever he gets the water has to have a Goundwater Extraction

 3       Permit.

 4 53. The county issued him a permit from Public Works allowing him to haul water on County

 5       Road A12 with no problem. Two days later the same office called him and asked if he was

 6       available to haul water to someone in Shasta Vista.

 7 54. The process went from Public Works doing the permitting to the county Planning

 8       Department doing the permitting.

 9 55. He said the county has done everything they could to hold him up on getting a Groundwater

10       Extraction Permit.

11 56. Mr. Sousa stated the Planning Department told him people were no longer required to get a

12       permit to receive water, and that he would just have to let them know where he was taking

13       it. To complete the Groundwater Extraction Permit, they need to know the addresses where

14       he was to deliver the water. He said he d             a        c            a dd

15                      a     a                          . T c              , he put addresses of properties

16       owned by his uncle and property he owned, all in the Shasta Valley. They denied the permit

17       saying these locations we                a   ba     .H    ad         d       a a              a

18       water is used for, he is just in the trucking business. He gets an order for water and he

19       delivers it.

20 57. He spoke of a lady located in the Mildred area who had a permit to receive water. The
21       Mildred area is east of Mount Shasta Vista and south of County Road A12. He said the

22       lady has horses which require 20 gallons of water each day. He was denied his

23       Groundwater Extraction Permit because h        ca         a                 a    ba   .

24 58. Mr. Sousa said he was told it was okay to haul water on County Road A12 to a construction

25       job at the Weed rest area on Interstate 5 and to work being done on a Union Pacific Railroad

26       trestle on Mount Shasta near the town of Weed.

27 59. He was told he could only deliver water that was in the Shasta Water Basin where his
28       source of water was. He asked for a map of the Shasta Water Basin and was directed to

         speak with Planning Director Kirk Skierski.
                                                  13 He inquired of Mr. Skierski as to the

                            SUPPLEMENTAL AFFIDAVIT OF EDWARD SZENDREY
                              DILEVON LO et al. v. COUNTY OF SISKIYOU et al.
 1       boundaries of the Shasta Water Basin. H                   adM .S                                a       S a a

 2       Wa       Ba                . H    a       d       c               c           b       a                 a W d

 3       were in the Shasta Water Basin.

 4 60. Traveling on County Road A12 to the construction sites, Mr. Sousa passed Mildred to get to

 5       those sites.

 6 61. Mr. Sousa stated he has been to the Planning Department not less than ten to fifteen times

 7           a               a     . H    ad                   a                           a                      a

 8       granted and received different excuses why                    c       d   b       sued. He said his denial letter

 9       left off addresses he gave them and put addresses he did not apply for. Mr. Sousa stated

10       they left off the Union Pacific location off the denial letter.

11 62. He said the lady with the horses is named Christine. He had been assisting the firefighting

12       efforts and promised Christine when the evacuation was over, he would get her water. Mr.

13       Sousa stated he put her address on a business card and looked up her APN number and put

14       it on the card. He presented the card to a clerk named Lisa at the Planning Department. He

15       said he knew that if they just looked at a map,                               d             . M .S       a

16       suggested to Lisa the County have Code Enforcement Officer John Ankerberg go inspect

17       the location and confirm she does grow marijuana, that she has many animals, and that is

18       what she needs the water for.

19 63. Mr. Sousa stated the bottom line is they just did not want to issue the permit. His impression

20       is they want to pick and choose who gets water. It is okay to haul water for construction
21       projects or for anything other than to provide the water to Asians.

22 64. He mentioned the water delivery request he got from Public Works. He said he contacted

23                           a d               a                           a       a           a   other purpose than he

24       was told.       He was told the delivery was because the person said they had 50 chickens and a

25       b    c      d     .H       d                  a           a               b       a         d       a

26       again. He stated that was exactly what the scenario was.

27 65. Mr. Sousa told of having a Union Pacific job at Grass Lake. Not being allowed to travel on
28       County Road A12, he would have to travel to Medford Oregon, and cut across the

                                                               14

                                 SUPPLEMENTAL AFFIDAVIT OF EDWARD SZENDREY
                                   DILEVON LO et al. v. COUNTY OF SISKIYOU et al.
 1       Cascades to Klamath falls for an extra four-hour drive. He contacted a Deputy Sheriff who

 2       relented and allowed him to travel on County Road A12 because it was fire-related.

 3 66. Mr. Sousa said the County put him in an awkward position. Before May 3rd he hauled

 4       water to anyone requesting it. After May 3rd he was required to get permits. He made the

 5       delivery the county requested believing they worked to bring two people together.

 6       However, since he hauled the water requested by public works and people saw his truck was

 7                 ad,              a                               d         a   . H ca t comply with

 8       their requests.

 9 67. Because of the demand he has for water, M . S         aa   d       c                ca

10       a Groundwater Extraction Permit to tell him where he can get water or tell him of someone

11       else who can haul water.

12 68. Mr. Sousa stated he is almost to the point of taking his tank off his truck and going back to

13       hauling rock. His truck costs him $2500 year for fees and is standing idle. He mentioned

14       that hauling water is not as lucrative as has been portrayed in the media.

15 69. He said the county has a problem but the way they are going about it is wrong. In his

16       opinion, they just want the grows and the Asians just to leave. He said they pass these laws

17       but you can violate the court order for some places and they won t say anything but are

18       going to come down on you if you go to other places.

19 70. Mr. Sousa said he knows of another Caucasian who has a construction company whose

20       b                 C       R ad A12         a ada d           a           c    .
21

22 I hereby declare under penalty of perjury that the foregoing is true and correct. Executed on this

23 14th day of July 2021 in the State of California.

24

25           Dated: July 14, 2021                                 _____________________
26                                                                      EDWARD SZENDREY

27
28

                                                       15

                               SUPPLEMENTAL AFFIDAVIT OF EDWARD SZENDREY
                                 DILEVON LO et al. v. COUNTY OF SISKIYOU et al.
EXHIBIT A
E HB   B
Mount Shasta Vista

Ed Szendrey <edszendrey@yahoo.com>
To:mkobseff@co.siskiyou.ca.us
Thu, Jun 24 at 9:39 AM

Mr. Kobseff,

My purpose in wanting to talk with you is to try to establish a dialog between the County and the Hmong
community in Mount Shasta Vista. We are not advocates of cannabis cultivation. We have a long term
goal of bringing the Hmong community and their goal of having a Hmong city and the County together for
the greater good of both. My wife Georgie and I have worked with the Hmong nationally and
internationally for over twenty years and feel we can help facilitate this.

The immediate concern is lack of water for personal use, for animals, and for growing vegetables. Not all
the people affected grow cannabis. It affects the non-Asian as well as the Asian. They have no place to
go to get water, much less get it legally. If someone with a well fills a bottle for their neighbor, they are in
violation of the ordinance. Many are desperate for water.

The County bears some responsibility in looking after the health and safety of the people there. I
understand the local fire stations have water tanks. It is possible for the County to set up distribution
centers where people can go to get even 40 to 50 gallons at a time. There is a great humanitarian need
that should be addressed.

Thank you for your consideration.




Ed Szendrey

530-519-8317




Mount Shasta Vista

Ed Szendrey <edszendrey@yahoo.com>
To:Jeremiah.LaRue@siskiyousheriff.org
Thu, Jun 24 at 9:34 AM

Sheriff LaRue,

My purpose in wanting to talk with you is to try to establish a dialog between the County and the
Hmong community in Mount Shasta Vista. We are not advocates of cannabis cultivation. We
have a long term goal of bringing the Hmong community and their goal of having a Hmong city
and the County together for the greater good of both. My wife Georgie and I have worked with
the Hmong nationally and internationally for over twenty years and feel we can help facilitate
this.

The immediate concern is lack of water for personal use, for animals, and for growing
vegetables. Not all the people affected grow cannabis. It affects the non-Asian as well as the
Asian. They have no place to go to get water, much less get it legally. If someone with a well
fills a bottle for their neighbor, they are in violation of the ordinance. Many are desperate for
water.

The County bears some responsibility in looking after the health and safety of the people there. I
understand the local fire stations have water tanks. It is possible for the County to set up
distribution centers where people can go to get even 40 to 50 gallons at a time. There is a great
humanitarian need that should be addressed.

As a reference as to our credibility and work with the Hmong I invite you to call Kory Honea,
Sheriff of Butte County.

Thank you for your consideration.



Ed Szendrey

530-519-8317
EXHIBIT C
                            ORDINANCE NO.___________

               AN ORDINANCE OF THE COUNTY OF SISKIYOU
       ADDING ARTICLE 15 TO CHAPTER 4 OF TITLE 3 OF THE SISKIYOU
              COUNTY CODE RELATING TO WATER TRUCKS.

      The Board of Supervisors of the County of Siskiyou does ordain as follows:

SECTION 1. Chapter 4 of Title 3 is hereby amended to add Article 15 and to read as
follows:

Article 15 – Restrictions on Water Trucks using certain specified County
highways.


3-4.1501- Water Trucks prohibited on specified county roads.
   (a) As used in this Article, “Water Truck” means a vehicle designed or being used to
       carry water of not less than 100 gallons or any vehicle designed for carrying or
       towing tanks or bladders of 100 gallons of water or more or a “Water Tender
       Vehicle,” as defined in California Vehicle Code section 676.5. “Water Truck”
       does not include vehicles, such as a cement truck or a pesticide spray truck,
       that transport water as a mixture not suitable for irrigation.

   (b) Pursuant to the authority provided Siskiyou County under California Vehicle
       Code Section 21101(c), Water Trucks are prohibited from traveling over such
       streets (as defined in California Vehicle Code Section 590) and highways (as
       defined in California Vehicle Code Section 360) that the Board of Supervisors
       may specify by resolution. This prohibition does not apply to a Water Truck
       directly crossing through an intersection over a restricted street or highway.

3-4.1502- Signs.
The prohibitions set forth in this article shall not be enforceable unless signs have
been placed alongside the street or highway so as to warn drivers of the prohibitions.

3-4.1503 Penalties
In addition to any other available penalty, including Section 1-2.01, any person or
company, including a corporation or limited liability company (LLC), violating any
section of this article shall be guilty of an infraction or misdemeanor and shall be fined
$100 or in an amount that the Board of Supervisors may specify by resolution, subject
to the then-existing limitations of Vehicle Code 21104. To the maximum extent allowed
under state law, any peace officer (as defined by California Penal Code Section 830 et
seq.) in good standing that has completed Peace Officer Standards and Training               Deleted: Police
(POST) may enforce this Article. Violation of this Article, including falsification of an    Deleted: chapter



                                            1
application for a permit issued pursuant to it or the unauthorized alteration of a permit
issued hereunder or Siskiyou County Code Article 3.5 of Chapter 13 of Title 3, is
grounds for permit revocation. A person or entity who has had a permit revoked
pursuant to this section shall be ineligible for permit under this Article or Siskiyou
County Code Article 3.5 of Chapter 13 of Title 3 for two years. Permit revocation is
subject to appeal before the Board of Supervisors.

3-4.1504- Special permits.
   (a) The Siskiyou County Community Development Department, Environmental                     Formatted: Font: (Default) Arial, Font color: Custom
                                                                                               Color(RGB(49,51,53)), Expanded by 0.1 pt
       Health Division is hereby authorized, at its discretion, upon application in
                                                                                                 Deleted: Director of Public Works of
       writing, and if good cause exists, to issue a special permit, which may be made
       valid for the entire calendar year in which it is issued, authorizing the applicant     Formatted: List Paragraph, Numbered + Level: 1 +
                                                                                               Numbering Style: a, b, c, … + Start at: 1 + Alignment: Left +
       to operate a Water Truck that would otherwise be in violation Section 3-4.1501.         Aligned at: 0.25" + Indent at: 0.5"
   (b) In issuing permits, the Siskiyou County Community Development Department,                 Deleted: the County
       Environmental Health Division, may require on its application the source of the           Deleted: his or her
       water, its specific destination (e.g. address or APN), the routes to be used, the       Formatted: Font: (Default) Arial, Font color: Custom
       dates of delivery, and any other information that will aid in enforcing this Article.   Color(RGB(49,51,53)), Expanded by 0.1 pt
       In issuing permits, the Siskiyou County Community Development Department,               Formatted: Font: (Default) Arial, Font color: Custom
       Environmental Health Division may require proof from applicants that they               Color(RGB(49,51,53)), Expanded by 0.1 pt
       possess any needed permits or licenses for the purported use for which water            Formatted: Font: (Default) Arial, Font color: Custom
                                                                                               Color(RGB(49,51,53)), Expanded by 0.1 pt
       is being delivered and investigate whether a parcel to which water will be
       delivered may legally conduct the activity for which the delivery is being made.        Formatted: Font: (Default) Arial, Font color: Custom
                                                                                               Color(RGB(49,51,53)), Expanded by 0.1 pt
   (c) The Siskiyou County Community Development Department, Environmental
                                                                                                 Deleted: in writing
       Health Division may set up a process whereby the holder of a valid permit
                                                                                               Formatted: Font: (Default) Arial, Font color: Custom
       under this Article or Siskiyou County Code Article 3.5 of Chapter 13 of Title 3         Color(RGB(49,51,53)), Expanded by 0.1 pt
       may submit for approval an additional specific destination (e.g. address or APN)          Deleted: Tender Vehicle
       to which a water delivery may be made using streets and highways otherwise
                                                                                               Formatted: Font color: Auto
       restricted under Section 3-4.1501. Such specific destination shall be
                                                                                               Formatted: Font color: Auto
       provisionally approved for water delivery pending a final determination by the
       Siskiyou County Community Development Department, Environmental Health
       Division, whether it is covered under the permit issued under this Article or
       Siskiyou County Code Article 3.5 of Chapter 13 of Title 3. The right to submit for
       provisional approval specific destinations under this subdivision may be
       revoked if a permit hold submits two consecutive destinations in a row later
       found to be invalid. Proof of having summited a provisionally approval request
       for an additional specific destination shall be carried by the driver of a Water
       Truck. Appeals revoking rights under this subdivision may be made to the
       Board of Supervisors.                                                                   Formatted: Font color: Auto
   (d) Any permit issued under Siskiyou County Code Article 3.5 of Chapter 13 of Title         Formatted: Font: (Default) Arial, Expanded by 0.1 pt
       3 satisfies this requirement.
   (e) Permit holders are required to have in their possession when driving a Water            Formatted: Font: (Default) Arial, Expanded by 0.1 pt
       Truck on a street or highway restricted under this Article the permit allowing          Formatted: Font: (Default) Arial, Expanded by 0.1 pt
       such travel. The Siskiyou County Community Development Department,                      Formatted: Font: (Default) Arial, Font color: Custom
       Environmental Health Division may issue decals signifying to peace officers             Color(RGB(49,51,53)), Expanded by 0.1 pt


                                             2
       possession of a permit allowing travel over restricted streets and highways.             Formatted: Font: (Default) Arial, Expanded by 0.1 pt


3-4.1505 - Inapplicability.
   (a) As used in this Section, “License” or “Permit” means a document provided the             Formatted: List Paragraph, Numbered + Level: 1 +
                                                                                                Numbering Style: a, b, c, … + Start at: 1 + Alignment: Left +
       driver of a vehicle from a public entity evidencing a legal activity requiring the       Aligned at: 0.25" + Indent at: 0.5"
       transport of water that the Board of Supervisors has specified by resolution
       exempts the holder of from Section 3-4.1501.                                             Formatted: Font: (Default) Arial, Font color: Custom
                                                                                                Color(RGB(49,51,53)), Expanded by 0.1 pt

   (b) The prohibition contained in this chapter does not apply to emergency vehicles,          Formatted: Font: (Default) Arial, Font color: Custom
                                                                                                Color(RGB(49,51,53)), Expanded by 0.1 pt
       governmental vehicles, vehicles of a contractor doing maintenance work and
       whose driver is in possession of valid contract with a public entity for such work,      Formatted: List Paragraph, Numbered + Level: 1 +
                                                                                                Numbering Style: a, b, c, … + Start at: 1 + Alignment: Left +
       a vehicle being driven by the holder of timber harvest plan, and vehicles being          Aligned at: 0.25" + Indent at: 0.5"
       driven by the holder of License or Permit as defined in subdivision (a).                 Formatted: Font: (Default) Arial, Font color: Custom
                                                                                                Color(RGB(49,51,53)), Expanded by 0.1 pt
   (c) To the extent that any provision of this article conflicts with state or federal law,    Formatted: Font: (Default) Arial, Font color: Custom
                                                                                                Color(RGB(49,51,53)), Expanded by 0.1 pt
       either on its face or as applied, it shall be inapplicable to the extent of such
       conflict. The Board hereby affirms that it intends that all remaining provisions         Formatted: Font: (Default) Arial, Font color: Custom
                                                                                                Color(RGB(49,51,53)), Expanded by 0.1 pt
       not in conflict remain in effect.
                                                                                                Formatted: Font: (Default) Arial, Font color: Custom
                                                                                                Color(RGB(49,51,53)), Expanded by 0.1 pt
                                                                                                Formatted: Font: (Default) Arial, Font color: Custom
3-4.1506 – Ordinance Review                                                                     Color(RGB(49,51,53)), Expanded by 0.1 pt
                                                                                                Formatted: Indent: Left: 0.5", Space Before: 0 pt, After: 0
The Board of Supervisors shall on or about three years after this ordinance                     pt, No bullets or numbering

becomes effective review it and amend, repeal, or leave it unchanged, as the                    Formatted: List Paragraph, Numbered + Level: 1 +
                                                                                                Numbering Style: a, b, c, … + Start at: 1 + Alignment: Left +
Board may determine is appropriate. Failure to carry out this Section shall not                 Aligned at: 0.25" + Indent at: 0.5"
affect the enforceability of this Article.                                                      Formatted: Font: (Default) Arial, Font color: Custom
                                                                                                Color(RGB(49,51,53)), Expanded by 0.1 pt
SECTION 2. Authority/Effective Date:                                                            Formatted: Indent: Left: 0.5", Space Before: 0 pt, After: 0
                                                                                                pt, No bullets or numbering
                                                                                                Formatted: Font: (Default) Arial, Font color: Custom
This ordinance shall become effective 30 days after its passage and shall, within 15            Color(RGB(49,51,53)), Expanded by 0.1 pt
days of adoption, be published once in a newspaper of general circulation, printed and
published in the County of Siskiyou.

SECTION 3. Severability.

If any section, subsection, sentence, clause, phrase, or portion of this ordinance or the
application thereof to any person or circumstance is held to be invalid or unenforceable
by a court of competent jurisdiction, such invalidity shall not affect the remaining portions
or other applications of the ordinance, and the provisions of this ordinance are declared
to be severable.


SECTION 4. CEQA.

                                             3
The Board hereby finds that this Ordinance is exempt from the California Environmental
Quality Act (“CEQA”) pursuant to Section 15061(b)(3) because it can be seen with
certainty that there is no possibility of a significant effect on the environment from the
adoption of these regulations allowing for the restriction of Water Tender Vehicles. Where
it can be seen with certainty that there is no possibility that the activity in question may
have a significant effect on the environment, the activity is not subject to CEQA. In
addition, the Board of Supervisors further finds that the ordinance is categorically exempt
from review under CEQA under the Class 8 Categorical Exemption, 14 CCR § 15308,
(regulatory activity to assure protection of the environment) and Class 7 Categorical
Exemption, 14 CCR § 15307, (regulations and restrictions on activities to assure the
maintenance, restoration, or enhancement of a natural resources).

             PASSED AND ADOPTED this 6th day of July, 2021, at a regular meeting               Deleted: 1st
of the Board of Supervisors by the following vote:                                             Deleted: ne


AYES:
NOES:
ABSENT:
ABSTAIN:
                                                 ________________________________
                                                 Ray A. Haupt Chairman,
                                                 Board of Supervisors

ATTEST:
LAURA BYNUM, CLERK,
Board of Supervisors

By _______________________
           Deputy




                                             4
EXHIBIT D
E HB   E
Congressman Doug LaMalfa


June 23, 2021


Doug, Georgie and I have been attempting to work with the Hmong community in Mount
Shasta Vista and the Siskiyou County government. Siskiyou County has a real problem with
cannabis grows. Many of these grows are tended by persons of Hmong ancestry. We are
certainly not advocates for the growing of cannabis. While the growers are in the wrong the
County is also not handling matters in the right way and a humanitarian crisis is at hand. I fear
some of the information coming from Sheriff LaRue is also misleading.
It is a complex matter and this brief letter will only give you an overview.
The immediate concern is Siskiyou County has effectively cut of water for the Mount Shasta
Vista subdivision. There are only a few wells in the subdivision. Historically the residents have
depended on water trucks to bring them water. To battle the cannabis problem the County has
basically outlawed water trucks from servicing the subdivision. Their actions deprive water to
growers and non-growers alike. By doing so many elderly Hmong we have talked to have no
water for their basic needs, to provide for their animals, or grow vegetables. Their legitimate
crops have died, their animals are dying.
I mentioned the Sheriff. You commented on a post on the Sheriff’s facebook page. The
pictures in that post were not taken in the Mount Shasta Vista Subdivision and are not of a
Hmong grow. The photos are of a Chinese cannabis grow not far from the subdivision. The
strewn trash was from after a group of civilians the Sheriff recruited demolished the grow. I am
not defending the grow. I am alleging however the Sheriff’s purpose was to raise community
sentiment against those in the subdivision which it is well know are mostly Hmong.
As you know Georgie and I have worked with the Hmong community for over twenty years.
The County and the community are not working together on the problem. The Hmong
community is very fearful and distrustful of the of the Sheriff and the County. The County
seems indifferent the crisis faced by all the residents of the subdivision. It appears the County is
trying to drive the Hmong out.
Our hope is to get a dialog started between the County and the Hmong community. We are
willing to do what we can to facilitate getting that dialog going. We are enlisting the help of Thai
Vang and his brother Ger Vang to address the Hmong community in Siskiyou and get them to
work with the county. They are strongly opposed to the Hmong being involved in the growing
of cannabis. You know their reputation and influence. Ger is particularly experienced in
building bridges with local government. It is our hope to build a long range plan that allows the
Hmong to have the city of their own they have dreamed of and to do so in an manner than
enhances the greater good of the County.
Our request is:
   •   Your encouragement of the County to address the immediate concern for water for the
       basic needs of the people living in the subdivision.
              Possibly FEMA could provide water that is rationed in a manner consistent with
              need.

   •   For your encouragement of the County to work with us toward a solution before there is a
       greater divide among the County residents.


As I stated the county appears indifferent to the crisis and how it affects the health and safety of
the people. Basically, they have not addressed the fact they have made it impossible for the
residents to obtain water lawfully. The people have no place to go to get water.
I addressed the Siskiyou County Board of Supervisors in November of the last year with the
concern their actions could create a humanitarian crisis. I again addressed the Board of
Supervisors on June 1st reporting on the crisis that has resulted. I have reached out to Sheriff
LaRue and Supervisor Michael Kobseff and hope to hear from them.
Again this is a complex issue and all the issues cannot be addressed in this short letter. I have
attached a copy of my presentation to the Board of Supervisors on June 1st. I have also attached
reports of a few sample interviews we did of the Hmong affected by the water shortage.
You need to be advised there is a lawsuit in Federal Court against Siskiyou on behalf of the
Hmong community.
We look forward to working with you and your staff on this matter.

Ed Szendrey
3208 Highway 32
Chico, CA 95973
530-519-8317
EXHIBIT F
Mo nt Shasta Vista S bdi ision La a Fire Photographs b Georgie S endre J ne
Mo nt Shasta Vista S bdi ision La a Fire Photographs b Georgie S endre J ne




                        Hmong Firefighters ith Water Tr ck
Mo nt Shasta Vista S bdi ision La a Fire Photographs b Georgie S endre J ne




                        Hmong Firefighters ith Water Tr ck
Mo nt Shasta Vista S bdi ision La a Fire Photographs b Georgie S endre J ne




              Hmong ith b ckets p                  ng o t spot fire




        Hmong man thro ing dirt on base of b rning tree
Mo nt Shasta Vista S bdi ision La a Fire Photographs b Georgie S endre J ne




                      Homes that ere sa ed
Mo nt Shasta Vista S bdi ision La a Fire Photographs b Georgie S endre J ne




                      Home of R ssel Mathis
EXHIBIT G
  Mount Shasta Vista Fire Mee Vang




Photographs by Georgie S endrey July
Mount Shasta Vista Fire Mee Vang




        Well

Photographs by Georgie S endrey July
Mount Shasta Vista Fire Mee Vang




Photographs by Georgie S endrey July
Mount Shasta Vista Fire Mee Vang




  Photographs by Georgie S endrey July
Mount Shasta Vista Fire Mee Vang




  Photographs by Georgie S endrey July
  Mount Shasta Vista Fire Mee Vang




             Water Tanks



Photographs by Georgie S endrey July
    Mount Shasta Vista Fire Mee Vang




Photographs by Georgie S endrey July
  Mount Shasta Vista Fire Mee Vang




 Mee Vang - Vang Vang Dwelling


Photographs by Georgie S endrey July
Mount Shasta Vista Fire Mee Vang




   Mee Vang - Vang Vang
Photographs by Georgie S endrey July
        Mount Shasta Vista Fire Mee Vang




      Brandon Yang - Gao Lor




Gao Lor - Brandon Yang - Mee Vang - Vang Vang
      Photographs by Georgie S endrey July
